Citation Nr: 9932624	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-39 986 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the posterior right thigh. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1969 
and from August 1969 to August 1972.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions, dated in August 1991 
and November 1991, of the Department of Veterans Affairs 
(VA), Phoenix, Arizona, Regional Office (RO).  This matter 
was remanded to the RO in January 1997 for additional 
development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.  

2.  The residuals of a shell fragment wound to the posterior 
right thigh are principally manifested by X-ray evidence of a 
shrapnel fragment in the soft tissue of the right thigh; a 
one and a half centimeter scar located on the posterior, 
middle, upper right thigh; tenderness in the mid-portion of 
the upper right thigh; pain with palpation of the upper right 
thigh; and a decrease in light touch and pin prick sensation 
over the posterior portion of the upper thigh, without 
evidence of peroneal neuropathy.   


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for 
residuals of a shell fragment wound to the posterior right 
thigh have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.55, 4.56, 4.71a, 4.73, 4.118 Diagnostic 
Codes 5313, 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  This matter was remanded to the RO in January 1997 
for additional development.  The Board is satisfied that all 
relevant facts have been properly developed.  The veteran was 
afforded VA examinations in September 1992 and September 
1997.  Pertinent outpatient treatment records were obtained.  
No further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1999).  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. Part 4, § 
4.40 (1999).

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329.  Amendments to these 
regulations became effective on July 3, 1997, during the 
pendency of the veteran's appeal.  62 Fed. Reg. 106, 30235-
30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of the changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. No. 106, 30235-30237.  

The Board notes that the ratings assigned to the different 
disability levels; i.e. severe, moderately severe, moderate, 
and slight, did not change.  The definitions of those terms 
changed as did the principals of combining evaluations for 
such injuries under 38 C.F.R. §§ 4.55 and 4.56.  The Board 
finds that no substantive changes were made to the provisions 
of 38 C.F.R. § 4.56 or to Diagnostic Code 5313.  

The revised provisions of 38 C.F.R. § 4.55 (1999) provide 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55 
(1999).

The revised provisions of §4.56 provide that an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  Id.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. 
§ 4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Id.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Id.  

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1999).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1999), which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  

The Board notes that the Court, in Esteban v. Brown, 6 Vet. 
App. 259 (1994), held that conditions are to be rated 
separately under unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  Thus, where manifestations such as symptomatic 
scarring, bone or joint deformity or limitation of motion, 
and/or nerve involvement are present, VA must assess whether 
such are, in fact, separately compensable. 

The service-connected residuals of a shell fragment wound to 
the posterior right thigh are rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5313, Muscle Group XIII, posterior thigh 
group, hamstring complex of 2-joint muscles (biceps femoris, 
semimembranosus, semitendinosus), whose functions include 
extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorius synchronizing simultaneous flexion of the hip and 
knee and extension of hip and knee by belt-over-pulley action 
at the knee joint.  Under the provisions of Diagnostic Code 
5313, a noncompensable rating will be assigned for slight 
muscle injury, a 10 percent rating is assigned for moderate 
muscle injury, a 30 percent rating is warranted for 
moderately severe muscle injury, and a 40 percent evaluation 
is warranted for severe muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5313.  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Service connection for residuals of a shell fragment wound to 
the posterior right thigh was established in March 1982.  A 
noncompensable disability evaluation was assigned effective 
November 12, 1981.  The award was based upon service records 
establishing that the veteran was awarded a Purple Heart 
after being wounded in the leg by a hand grenade during 
combat.  The date of the enemy action was October 3, 1969.  
The service medical records associated with the claims folder 
do not show treatment for this wound.  Therefore, the 
historical review of the veteran's disability begins with a 
May 1982 examination report.  

The March 1982 VA examination report indicates that the 
veteran reported that after sustaining the shell fragment 
wound to the right thigh, he was treated in a hospital for 
two or three weeks.  He returned to full duty and finished 
his tour without restriction.  He was released from active 
duty in 1972 and did not require any treatment for this 
injury.  He did not have any pain in the area of the wound.  
He was not on analgesics at the present time.  Examination 
revealed no muscle wasting of the legs.  There was good range 
of motion in both legs, knees, and ankles.  There was no 
evidence of ankylosis or stiffness.  No evidence of the 
entrance injury scar could be found.  X-ray examination 
revealed a soft tissue shrapnel fragment in the mid one third 
of the right upper leg.  There was no evidence of hip 
arthritis.  There was no evidence of muscle wasting or 
sensory loss in either of his legs or anywhere else on his 
body.  The diagnosis was service-connected war wound, 
shrapnel embedded in the right upper leg.  

In May 1991, the veteran filed a claim for an increased 
evaluation for the residuals of the shell fragment wound to 
the right thigh.  The evidence of record shows that the 
veteran sought treatment for pain in the right thigh in 1991.  
A May 1991 VA treatment record indicates that the veteran 
reported that the pain in the right thigh due to the shrapnel 
wound had increased over the last four or five years.  The 
pain was localized in the posterior thigh but sometimes 
radiated down the posterior calf.  X-ray examination detected 
a fragment near the mid-femur.  It was not embedded in the 
bone.  The examiner recommended that there be no intervention 
at this time.  A September 1992 VA examination report 
indicates that the veteran reported that he did not have any 
problems with the shell fragment wound and was physically 
active for some time after sustaining the wound.  He 
occasionally experienced numbness or soreness in the thigh 
which would subside following vigorous activity.  The veteran 
stated that in the last few years, he had increasing 
symptoms.

As noted above, the service-connected residuals of a shell 
fragment wound to the right posterior thigh are rated under 
38 C.F.R. § 4.73, Diagnostic Code 5313, Muscle Group XIII, 
posterior thigh group and hamstring complex of 2-joint 
muscles.  A noncompensable evaluation is assigned for slight 
muscle injury.  

At a hearing before the RO in July 1992, the veteran stated 
that he was taking 800 milligrams of Motrin for his leg, four 
times a day.  Hearing Transcript, hereinafter Tr., 6.  He 
stated that he wore a Tens unit.  Tr. 6.  The veteran 
indicated that the residuals of the shell fragment wound of 
the right thigh caused him to walk with a limp and caused 
problems with moving and walking up stairs.  Tr. 7.  He 
indicated that when he sat, pressure was put on the shrapnel 
in his leg and it caused a burning sensation.  Tr. 9.  
Treatment records, dated in 1992 and 1993, indicate that the 
veteran was treated for chronic pain in the right thigh and 
he was referred to a pain clinic.  At a hearing before the 
Board in July 1996, the veteran reiterated that he took 
Motrin for the pain and he had a TENS unit.  Tr. 3.  
  
Upon VA examination in September 1992, the veteran had 
complaints of pain and numbness in the right thigh.  It was 
noted that the veteran was using a transcutaneous nerve 
stimulator for the past year and a half.  The veteran 
reported that it was recommended that he go to a pain clinic.  
Upon examination, there was a small, one and a half to two 
centimeter scar, in the middle upper thigh, posteriorly.  
There was no atrophy or weakness of the muscles.  Initially, 
the veteran limped on the right leg; however, he had a normal 
stride.  He was able to walk on his heels and toes.  The knee 
and ankle jerks were intact.  He had decreased pin prick 
subjectively over the entire lateral leg and lateral buttock.  
X-ray examination of the femur, dated in May 1991, indicated 
that there was a small metal object, seven to eight 
millimeters long, and slightly over one millimeter in 
diameter, located in the posterior lateral thigh muscles at 
the middle shaft.  An electromyography (EMG) and nerve 
conduction studies revealed a normal right peroneal nerve 
conduction velocity and a normal right femoral motor 
latencies and sural sensory latency.  The EMG revealed 
scattered minimal, but definite partial denervation, more so 
but not complete, in the right peroneal distribution.  The 
impression was that the findings correlated with an above the 
knee partial peroneal nerve incomplete injury.  

Upon VA neurological examination in September 1997, the 
veteran had complaints of pain in the posterior thigh area.  
He took four or five pain pills a day.  Examination revealed 
that there was tenderness in the mid portion of the upper 
thigh, at the junction with the pelvis.  No neuroma was 
palpated.  The pressure did not seem to cause radiating pain 
down the leg.  There was pain lateral to the palpated area in 
the right thigh.  There was no weakness in the muscles of the 
right lower extremity with specific attention to the 
abductors, quadriceps, hamstrings, and dorsiflexors of the 
right feet.  The reflexes were brisk at the knees and active 
and symmetric at the ankles, with no pathologic reflexes.  
The veteran complained of some decrease in the light touch 
and pinprick sensation over the posterior portion of the 
upper thigh on the right side.  No definite problems 
ambulating were noted.  The examiner indicated that the 
examination was similar to the performed previously, but now 
there was more tenderness in the upper thigh noted.  The 
possibility of the neuroma was raised but this could not be 
imaged successfully with current technology.  The examiner 
concluded that the veteran's chronic pain syndrome emanated 
from the injured area.  An EMG revealed no evidence of 
peroneal neuropathy.   

The Board finds that the veteran's symptomatology is 
productive of slight muscle injury.  Thus, a noncompensable 
evaluation is warranted under Diagnostic Code 5313.  
38 C.F.R. § 4.73, Diagnostic Code 5313.   

The Board has considered the provisions of 38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.40 indicate that the 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  A part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The Board 
finds that the evidence of record establishes that the 
veteran's experiences chronic pain due to the service-
connected residuals of a shell fragment wound to the right 
thigh.  However, there is no evidence of functional loss of 
the right thigh due to the pain.  The VA examination reports 
indicate that the veteran was able to ambulate normally.  
There was no evidence of muscle weakness or atrophy.  Thus, 
the Board finds that a compensable disability evaluation is 
not warranted under Diagnostic Code 5313, when consideration 
is given to the provisions of 38 C.F.R. § 4.40. 

The veteran's service-connected residuals of a shell fragment 
wound to the right thigh may also be rated under the 
provisions of Diagnostic Codes 7803, 7804, or 7805, since 
there is evidence that the veteran has a scar due to the 
shell fragment wound of the posterior right thigh.  

Under Diagnostic Code 7804, superficial scars, which are 
tender and painful on objective demonstration, warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  Superficial scars which are poorly nourished with 
repeated ulceration are rated as 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7803 (1999).  Other scars 
are ratable on the limitation of the part affected under 38 
C.F.R. § 4.118, Diagnostic Code 7805 (1999). 

The medical evidence shows that the veteran has a scar, one 
and a half to two centimeters in size, on the middle upper 
thigh, posteriorly.  There are also objective findings of 
tenderness in the lid portion of the upper thigh and pain to 
palpation.  There is evidence of a decrease in light touch 
and pin prick sensation over the posterior portion of the 
upper thigh on the right side.  Thus, the Board finds that a 
10 percent evaluation is warranted under the provisions for 
Diagnostic Code 7804, superficial scars that are tender and 
painful upon objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

There is no evidence of repeated ulceration, poor 
nourishment, or limitation of function of the right thigh due 
to the scar.  Thus, a higher disability evaluation is not 
warranted under Diagnostic Codes 7803 or 7805.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 and 7805.  

There is no medical evidence of limitation of motion of the 
right leg, knee or hip due to the residuals of the shell 
fragment wound to the posterior right thigh.  Thus, 
Diagnostic Code 5250, ankylosis of the hip; 5251, limitation 
of extension of the thigh; 5252, limitation of flexion of the 
thigh; Diagnostic Code 5256, ankylosis of the knee; 
Diagnostic Codes 5260, limitation of flexion of the leg; 
Diagnostic Code 5261, limitation of extension of the leg are 
not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5250, 5251, 5252, 5256, 5260, and 5261 (1999).  

There is no evidence of arthritis of the right leg, knee or 
hip due to the shell fragment wound to the posterior right 
thigh.  Thus, Diagnostic Code 5010, arthritis due to trauma, 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1999).  

The evidence of record does not establish that the service-
connected residuals of the shell fragment wound to the 
posterior right thigh causes sciatic neuropathy or peroneal 
neuropathy.  The September 1992 VA examination report 
indicates that the VA examiner concluded that the metal 
fragment located in the right thigh was not located in the 
vicinity of the sciatic nerve.  The examiner indicated that 
many of the veteran's symptoms could not be caused by an 
injury to the sciatic nerve in the thigh.  The EMG and nerve 
conduction studies revealed normal right femoral motor 
latencies and sural sensory latency.  Thus, Diagnostic Code 
8520, paralysis of the sciatic nerve, is not for application.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (1999).  

The Board points out that the September 1992 EMG and nerve 
conduction studies revealed scattered minimal but definite 
partial denervation, more so, but not complete, in the right 
peroneal distribution.  The impression was that the findings 
correlated with an above the knee partial peroneal nerve 
incomplete injury.  However, the September 1997 EMG revealed 
no evidence of peroneal neuropathy.  Thus, the Diagnostic 
Codes pertinent to disability of the peroneal nerve, are not 
for application.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8521, 8522, and 8523 (1999).  

The Board notes that the medical evidence of record 
establishes that the veteran experiences decreased sensation 
of the right upper thigh.  However, this manifestation has 
been contemplated in the assignment of the 10 percent 
evaluation under Diagnostic Code 7804.  The veteran is 
already being compensated for this decreased sensation of the 
right upper thigh, and the assignment of another disability 
evaluation for the same manifestation or the same 
symptomatology is not permitted under 38 C.F.R. § 4.14.  See 
Esteban, supra. 

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the thigh.  The Board has also considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board finds no provision upon which to 
assign a higher rating.  

In summary, a 10 percent disability evaluation is warranted 
for residuals of a shell fragment wound to the posterior 
right thigh, for the reasons discussed above.


ORDER

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the posterior right thigh is granted, 
subject to controlling regulations affecting the payment of 
monetary awards. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

